DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ After-final Amendments and Remarks filed on 3 May 2021 in the matter of Application N° 16/115,130.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been canceled.  No claims have been added.
No new matter has been added. 
Thus, claim 20 is pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.
The IDS filed 28 August 2018 was previously considered ahead of the Non-Final Rejection mailed 21 August 2019.  A copy is attached with this Correspondence to re-clear the IDS flag.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. James P. Delaney on 13 May 2021.
Please AMEND the final four lines of claim 20 to reads as follows:
“…about 0.05-2 % by weight C10-C40 isoalkylamidopropylethyldimonium ethosulfates; and


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The amendment to claim 20 presented above is supported by the instant specification at ¶[0019] and ¶[0025].
As discussed in the Final Rejection mailed 2 December 2020, the Examiner indicated that the limitations of claim 20 were free of the prior art.
The Examiner maintains this position.
A brief, supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615